IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60108
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                versus

                          DONNELL SHORTER,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                      USDC Nos. 3:98-CV-36-1-S
                                3:95-CR-128-S
                        --------------------
                           March 15, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Donnell Shorter appeals the district court’s denial of his 28

U.S.C. § 2255 motion.   Shorter renews only his claims that counsel

was ineffective in failing to investigate and in failing to pursue

his direct appeal; he has waived the other claims certified in the

district court’s certificate of appealability by failing to brief

them.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

Shorter raises the following arguments for the first time on

appeal: 1) counsel was ineffective in failing to object to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 00-60108
                                        -2-

amount of drugs attributed to him for sentencing purposes; 2)

counsel was ineffective because he was unfamiliar with the charge

Shorter faced, rendering the guilty plea involuntary; 3) the

Government failed to prove that his offense involved crack rather

than    powder      cocaine;       4)    the    Sentencing      Reform     Act    is

unconstitutional; 5) the trial court failed to insure that he

understood the nature of the charges against him; and 6) the

Government breached the plea agreement.                   This court will not

consider    these    newly      raised    claims.        See   United    States    v.

Cervantes, 132 F.3d 1106, 1109 (5th Cir. 1998).

       Shorter’s claim that counsel failed to investigate the facts

of his case or a possible defense fails because he has not alleged

with specificity what counsel’s investigation would have revealed

and has not established that, but for counsel’s error, he would not

have pleaded guilty and would have insisted on going to trial.                    See

Armstead v. Scott, 37 F.3d 202, 206, 209 (5th Cir. 1994).                   To the

extent that Shorter urges that counsel denied him the right to

appeal because he did not file a timely notice of appeal on his

behalf, the claim fails for lack of prejudice because Shorter

received an out-of-time appeal.            See United States v. Shorter, No.

97-60204    (5th    Cir.    Oct.    15,    1997);   see    also    Strickland      v.

Washington, 466 U.S. 668, 694, 697 (1984).

       To the extent that Shorter urges that he was denied counsel on

appeal,    the   claim     is   factually      without    merit.     Shorter      was

represented at trial by retained counsel, but he did not retain

counsel for appeal, nor did he request the appointment of appellate

counsel or otherwise show that he met the financial requirements
                               No. 00-60108
                                    -3-

for such appointment.      See 18 U.S.C. § 3006A(b); FIFTH CIRCUIT PLAN

UNDER THE   CRIMINAL JUSTICE ACT § 2.   He abandoned his appeal.   See

United States v. Shorter, No. 97-60204 (5th Cir. Oct. 15, 1997).

Shorter has not demonstrated any error in the district court’s

judgment, and that judgment is AFFIRMED.